 Exhibit 10.14

 

AMENDED AND RESTATED COLLATERALIZED TRUST AGREEMENT

 

THIS AMENDED AND RESTATED COLLATERALIZED TRUST AGREEMENT dated as of February
24, 2014 (this “Agreement”), by and among Lippert Components, Inc., a Delaware
corporation (the “Issuer”), and Prudential Investment Management, Inc.
(“Prudential”) and each of the holders from time to time of the Notes (as
defined below) (Prudential and each such holder are collectively referred to
herein as, the “Noteholders”), and JPMorgan Chase Bank, N.A., as security
trustee for the Noteholders (in such capacity, the “Trustee”).

 

WHEREAS, pursuant to a Third Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of the date hereof (as amended, restated, supplemented
or otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Issuer and Drew Industries Incorporated, a Delaware corporation (the
“Parent”), on the one hand, and the Noteholders, on the other hand, certain
affiliates of Prudential may, in their sole discretion and within limits which
may be prescribed for purchase by them from time to time, purchase senior
secured promissory notes issued by the Issuer in an aggregate principal amount
of up to $150,000,000 (the “Notes”), upon the terms and subject to the
conditions set forth therein; and

 

WHEREAS, pursuant to that certain Amended and Restated Pledge and Security
Agreement, dated as of the date hereof, by and among the Trustee and each of the
pledgors (the “Pledgors”) listed on Schedule A hereof (as such Schedule A shall
be amended, modified and supplemented from time to time) (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
the Pledgors have granted to the Trustee for the benefit of the Noteholders
certain Collateral (as such term is defined in the Pledge Agreement) to secure
the obligations and liabilities of the Pledgors under and in respect of the Note
Purchase Agreement and the Notes; and

 

WHEREAS, simultaneously with the execution and delivery hereof, the Trustee is
entering into a Second Amended and Restated Intercreditor Agreement dated as of
the date hereof by and among the Trustee, the Noteholders, the Bank Lenders and
JPMorgan Chase Bank, N.A., in its capacity as collateral agent for the Bank
Lenders and as administrative agent for the Bank Lenders (as amended, restated,
supplemented or otherwise modified from time to time, the “Second Amended and
Restated Intercreditor Agreement”) which, among other things, sets forth the
relative rights and priorities of the parties thereto; and

 

WHEREAS, reference is made to that certain Collateralized Trust Agreement dated
as of November 25, 2008 (as the same has been amended to date, the “Existing
Collateralized Trust Agreement”), which instrument the parties agree is being
amended and restated hereby in its entirety; and

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, each of the Noteholders and the Trustee hereby mutually
undertake, promise and agree as follows:

 

SECTION 1.   DEFINITIONS.

 

As used herein, the following terms shall have the following meanings
(capitalized terms used herein without definition shall have the respective
meanings set forth in the Note Purchase Agreement):

 

 “Collateral” shall have the meanings assigned to such term in the Pledge
Agreement.

 

 “Eligible Trustee” shall mean a depository institution organized under the laws
of the United States or any state thereof which (a) has a net worth in excess of
$250,000,000 and (i) the deposits of which are insured by the FDIC and subject
to regulation by federal or state banking authorities and (ii) whose long-term
debt obligations are rated in one of the three highest rating categories by at
least two Nationally Recognized Statistical Rating Organizations (or whose
holding company has such a rating) or (b) is otherwise acceptable to the
Required Holders.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 “Nationally Recognized Statistical Rating Organizations” shall mean Fitch
Ratings, Inc., Moody’s Investors Service, Inc. or Standard & Poor’s.

 

“Obligations” shall have the meanings assigned to such term in the Pledge
Agreement.

 

 “Responsible Officer” shall mean any officer of the Trustee with direct
responsibility for the administration of the relevant portion of this Agreement.

 

SECTION 2.   APPOINTMENT; DUTIES; OTHER MATTERS.

 

Section 2.1     Appointment. Each of the Noteholders hereby irrevocably
appoints, subject to removal as provided in Section 2.7 hereof, JPMorgan Chase
Bank, N.A., as security trustee for the benefit of the Noteholders hereunder and
under the Second Amended and Restated Intercreditor Agreement and the Pledge
Agreement with such powers as are specifically delegated to the Trustee by the
terms hereof, together with such other powers as are reasonably incidental
thereto, and JPMorgan Chase Bank, N.A., in its individual capacity, hereby
accepts such appointment (and reconfirms its appointment as security trustee for
the benefit of the Noteholders under the Existing Collateralized Trust
Agreement), subject to the terms hereof. During the term of this Agreement, the
Trustee shall (i) subject to the terms of the Pledge Agreement, hold and
safeguard in trust for the benefit of the Noteholders all Collateral pledged to
it under the Pledge Agreement and (ii) perform such duties as shall be set forth
in this Agreement and the Pledge Agreement.

 

Section 2.2     Duties of Trustee.

 

 (a)     The Trustee undertakes to perform such duties and only such duties in
respect of the “Trustee” (as such term is defined in the Pledge Agreement) as
are specifically set forth in the Pledge Agreement, the Second Amended and
Restated Intercreditor Agreement and this Agreement. Subject to paragraph (e) of
this Section 2.2, the Trustee shall follow the directions of the Noteholders
given in accordance with the terms of this Agreement. No implied duties or
obligations of the Trustee shall be read into this Agreement. The Trustee has no
obligation to file UCC-1 financing statements or continuation statements unless
it is instructed in writing to do so by any of the Noteholders and has been
provided the relevant forms.

 

(b)     The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they are in
the form required by this Agreement; provided, however, that the Trustee shall
not be responsible for the accuracy or content of any certificate, statement,
instrument, report, notice or other document furnished to it by the Noteholders
or otherwise hereunder.

 

(c)     No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct; provided, however, that the
Trustee shall not be liable with respect to any action taken, suffered or
omitted to be taken by it in accordance with the direction of the Required
Holders relating to the time, method and place of conducting any proceeding for
any remedy available to the Trustee, or exercising any trust or power conferred
upon the Trustee, under this Agreement.

 

(d)     Neither the Trustee nor any of its shareholders, directors, officers,
employees or agents shall be under any liability to the Noteholders for any
action taken or for refraining from the taking of any action in good faith
pursuant to this Agreement or any other Transaction Document, or for errors in
judgment; provided, however, that this provision shall not protect the Trustee
or any such person against any liability which would otherwise be imposed by
reason of willful misfeasance, bad faith or gross negligence in the performance
of his or its duties or by reason of reckless disregard of his or its
obligations and duties hereunder.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(e)     Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Trustee shall not be required to perform any of its
duties, or exercise any of its rights or powers, under this Agreement or any
other Transaction Document if the Trustee determines, in its sole discretion,
that (i) performing such duty or exercising such right or power might require it
to expend or risk its own funds or otherwise incur personal liability, and (ii)
repayment of such funds or indemnity against such risk or liability is not
assured to it. For purposes of clause (ii) of the preceding sentence, an
unsecured indemnity from the Noteholders shall be a satisfactory indemnity.

 

Section 2.3      Certain Matters Affecting the Trustee. Except as otherwise
provided in Section 2.2:

 

(a)     The Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, officer’s certificate, certificate
of auditors or any other certificate, statement, instrument, opinion, report,
notice, request, consent, order, appraisal, bond or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties; and

 

(b)     The Trustee may perform any duties hereunder either directly or by or
through agents or attorneys. The Trustee shall not be responsible for the
negligence or misconduct of any such agents or attorneys selected by it with
reasonable care.

 

Section 2.4      Knowledge. The Trustee shall not be charged with any knowledge
held by or imputed to any Noteholder. The Trustee shall not be deemed to have
knowledge of any Default or Event of Default unless a Responsible Officer of the
Trustee has received actual knowledge thereof or has written notice from any
Noteholder specifying such Default or Event of Default. In the event that the
Trustee receives such a notice, the Trustee shall give prompt notice thereof to
each Noteholder.

 

Section 2.5     Intentionally Omitted.

 

Section 2.6     Eligibility Requirements for Trustee. The Trustee hereunder
shall at all times be an Eligible Trustee. In case at any time the Trustee shall
cease to be eligible in accordance with the definition of Eligible Trustee, the
Trustee shall notify each Noteholder of such fact and, if instructed to do so by
the Required Holders, resign immediately in the manner and with the effect
specified in Section 2.7.

 

Section 2.7      Resignation and Removal of Trustee.

 

(a)     The Trustee may at any time resign and be discharged by giving written
notice of resignation to each Noteholder, such resignation to be effective upon
the appointment of a successor trustee. The Required Holders may appoint a
successor trustee by written instrument or instruments, in duplicate, signed by
such holders or their attorneys-in-fact, duly authorized and one complete set of
which shall be delivered to the Trustee and one copy of which shall be delivered
to the successor so appointed. In the event that the Required Holders do not
appoint a successor trustee within 20 days after delivery of such notice of
resignation, the retiring Trustee may not earlier than 5 days after delivery of
notice to each Noteholder appoint a successor trustee by written instrument
which instrument shall be delivered to the successor trustee. If no successor
trustee shall have been appointed and have accepted appointment within 45 days
after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
trustee.

 

 (b)     If at any time the Trustee shall cease to be eligible in accordance
with the definition of Eligible Trustee and shall fail to resign after written
request for the Trustee’s resignation by the Required Holders or if at any time
the Trustee shall become incapable of acting, or an order for relief shall have
been entered in any bankruptcy or insolvency proceeding with respect to the
Trustee, or a receiver of the Trustee or of its property shall be appointed, or
any public officer shall take charge or control of the Trustee or of its
property or affairs for the purpose of rehabilitation, conversion or
liquidation, or in order to change the situs of the Trust for state tax reasons,
then the Required Holders shall, subject to the terms of the Second Amended and
Restated Intercreditor Agreement, remove the Trustee and notify the Noteholders
of such removal. The Required Holders may appoint a successor trustee by written
instrument or instruments signed by such holders or their attorneys-in-fact,
duly authorized, one complete set of which shall be delivered to the successor
so appointed. In the event the Required Holders do not so appoint a successor
within 20 days of such notice, the retiring Trustee may appoint a successor
trustee by written instrument to the successor trustee and notice of such
appointment shall be given to the Noteholders.

 

 
3

--------------------------------------------------------------------------------

 

 

 

 (c)     Subject to the terms of the Second Amended and Restated Intercreditor
Agreement, the Required Holders may at any time remove the Trustee and appoint a
successor trustee by written instrument or instruments, in duplicate, signed by
such holders or their attorneys-in-fact duly authorized, one complete set of
which shall be delivered to the Trustee so removed and one complete set of which
shall be delivered to the successor so appointed.

 

(d)     Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee as provided in Section
2.8. The resignation or removal of the Trustee shall not affect its rights under
Section 2.2, its right to be reimbursed for all reasonable expenses incurred in
connection with the performance of its duties under this Agreement and its
rights to indemnification, and its right to receive compensation for all
services previously rendered hereunder.

 

Section 2.8     Successor Trustee.

 

(a)     Any successor trustee appointed as provided in Section 2.7 shall
execute, acknowledge and deliver to the Noteholders and to its predecessor
trustee an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor trustee shall become effective, and
such successor trustee, without any further act, deed or reconveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as trustee
herein. The predecessor trustee shall deliver to the successor trustee all
documents and statements held by it hereunder, and the predecessor trustee shall
execute and deliver such instruments and do such other things as may reasonably
be required for more fully and certainly vesting and confirming in the successor
trustee all such rights, powers, duties and obligations.

 

(b)     No successor trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor trustee shall be an
Eligible Trustee.

 

Section 2.9      Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, to
which it may sell or transfer its corporate trust business and assets as a whole
or substantially as a whole or any Person resulting from any merger, sale,
transfer, conversion or consolidation to which the Trustee shall be a party, or
any Person succeeding to the business of the Trustee, shall be the successor of
the Trustee hereunder, provided that such Person shall be an Eligible Trustee,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding. The
Trustee shall notify the Noteholders of the occurrence of any event described in
this Section 2.9 as soon as practicable after the occurrence of such event.

 

SECTION 3.   REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE.

 

Section 3.1      Representations and Warranties of the Trustee. The Trustee
hereby represents, warrants and covenants to each Noteholder that, as of the
date of execution of this Agreement:

 

(a)     it is a national banking association organized and existing under the
laws of the United States;

 

(b)     the execution and delivery of this Agreement by it and its performance
and compliance with the terms of this Agreement shall not violate its
organization certificate or by-laws or constitute a default (or an event which,
with notice or lapse of time, or both, would constitute a default) under, or
result in the breach of, any material contract, agreement or other instrument to
which it is a party or which may be applicable to it or any of its assets;

 

 
4

--------------------------------------------------------------------------------

 

 

 

(c)     this Agreement has been duly authorized, executed and delivered by it
and, assuming due authorization, execution and delivery by the other parties
hereto, constitutes a valid, legal and binding obligation of the Trustee,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting the enforcement of creditors’ rights generally and to general
principles of equity, regardless of whether such enforcement is considered in a
proceeding in equity or at law;

 

(d)     it is not in default with respect to any order or decree of any court or
any order, regulation or demand of any federal, state, municipal or governmental
agency, which default might have consequences that would materially and
adversely affect its performance under this Agreement (financial or other) or
operations or its properties or might have consequences that would affect its
performance hereunder;

 

(e)     no litigation is pending or, to the best of its knowledge, threatened
against it which would prohibit its entering into this Agreement or performing
its obligations under this Agreement; and

 

(f)     no consent, approval, authorization, or order of, registration or filing
with, or notice to, any Governmental Authority or court or any other Person is
required under applicable law for the execution, delivery and performance by it
of, or compliance by it with, this Agreement, except such as have been obtained.

 

SECTION 4.   RIGHTS OF THE TRUSTEE.

 

 Section 4.1      Rights of the Trustee While No Event of Default. Unless an
Event of Default shall have occurred and be continuing, the Trustee shall
exercise, at the direction of the Required Holders, all of the rights set forth
in Section 2.08(b) of the Pledge Agreement.

 

 Section 4.2      Rights of the Trustee Upon Event of Default. If an Event of
Default shall occur and be continuing, the Trustee shall exercise, at the
written direction of the Required Holders, all rights and remedies set forth in
Sections 2.08(a) and 2.09 of the Pledge Agreement. Except as provided in this
Section 4.2, the Trustee shall not take any action with respect to the
Collateral following and during the continuance of an Event of Default.

 

 Section 4.3      Release of Collateral. The Trustee shall not enter into any
amendment to, or modification of, the Pledge Agreement that directly or
indirectly narrows the description of the Collateral (as such term is defined
therein) or modifies in any way the description of the obligations secured by
such Collateral and the Trustee shall not release any Lien on any of the
Collateral, in each case without the written consent of all of the Noteholders.

 

SECTION 5.   TRANSFER BY THE TRUSTEE.

 

 Other than as provided in this Agreement, the Trustee will not sell or
otherwise dispose of, grant any Lien or option or other right with respect to,
or pledge or otherwise encumber any of the Collateral or any interest therein.

 

SECTION 6.   SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT AND PLEDGE
AGREEMENT.

 

The parties hereto hereby (i) authorize and direct the Trustee to enter into the
Second Amended and Restated Intercreditor Agreement and the Pledge Agreement
concurrently with the execution and delivery hereof, and to perform the duties
and obligations of the Trustee thereunder and (ii) acknowledge that,
simultaneously herewith, the Trustee has entered into the Second Amended and
Restated Intercreditor Agreement, and the rights of the Trustee as set forth in
Section 4 hereof shall be subject to the Second Amended and Restated
Intercreditor Agreement.

 

 
5

--------------------------------------------------------------------------------

 

 

 

SECTION 7.   FURTHER ASSURANCES.

 

The Trustee covenants and agrees from time to time to do all such acts and
execute all such instruments of further assurance as shall reasonably be
requested by any Noteholder for the purpose of fully carrying out and
effectuating this Agreement and the Pledge Agreement.

 

SECTION 8.   CONTINUING EFFECTIVENESS; TERMINATION.

 

(a)     This Agreement shall continue to be effective among the Trustee and the
Noteholders even though a case or proceeding under any bankruptcy or insolvency
law or any proceeding in the nature of a receivership, whether or not under any
insolvency law, shall be instituted with respect to the Issuer or any other
Credit Party or any portion of the property or assets of the Issuer or any other
Credit Party, and all actions taken by the Noteholders with respect to the
Collateral (as such term is defined in the Pledge Agreement) or by the Trustee
with regard to such proceeding shall be determined by the Required Holders,
except as otherwise set forth in Section 4.3 of this Agreement; provided,
however, that nothing herein shall be interpreted to preclude any Noteholder
from filing a proof of claim with respect to its Obligations or from casting its
vote, or abstaining from voting, for or against confirmation of a plan of
reorganization in a case under any bankruptcy, insolvency or similar law in its
sole discretion.

 

(b)     Upon payment in full of the Obligations in accordance with the terms
thereof and hereof, this Agreement shall terminate.

 

SECTION 9.   WAIVERS, AMENDMENTS, ETC.

 

None of the terms or provisions of this Agreement may be waived, amended,
modified, supplemented or otherwise modified except by a written instrument
executed by the Trustee and the holders of not less than 66 2/3% in aggregate
principal amount of the Notes then outstanding.

 

SECTION 10. NOTICES.

 

 All notices and other communications under this Agreement shall be in writing
and shall be personally delivered, transmitted by facsimile with a confirming
copy sent by postage prepaid registered or certified mail, or sent by overnight
courier to the parties as follows:

 

(a)      If to the Trustee:

 

JPMorgan Chase Bank, N.A.

106 Corporate Park Drive

White Plains NY 10604

Attn: Vy Nguyen, Underwriter

Fax No. (914) 993-2250

 

(b)      If to a Noteholder, at the address for notices set forth in paragraph
13I of the Note Purchase Agreement.

 

All such notices shall be effective upon receipt. Any party may change its
address for purposes hereof by notice to the other party.

 

SECTION 11. COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart. Any signature
delivered by a party hereto by facsimile transmission or electronic mail shall
be deemed to be an original signature hereto for all purposes.

 

 
6

--------------------------------------------------------------------------------

 

 

 

SECTION 12. COMPENSATION AND REIMBURSEMENT OF TRUSTEE.

 

The Issuer will (a) pay to the Trustee from time to time reasonable compensation
for all services rendered by the Trustee under this Agreement; (b) reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by the Trustee in accordance with any provision of this
Agreement (including the reasonable fees and expenses and disbursements of its
agents and counsel); and (c) indemnify and hold the Trustee harmless for any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorney’s fees) or disbursements of any kind
and nature whatsoever which may be imposed on, incurred by or asserted against
the Trustee in any way relating to or arising out of this Agreement or any other
documents contemplated hereby or thereby or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or any such other documents, provided that the Issuer shall not be
liable for any of the foregoing to the extent they arise from the Trustee’s
gross negligence, bad faith or willful misconduct. The provisions of this
Section 12 shall survive the resignation or removal of the Trustee and the
termination of this Agreement.

 

SECTION 13. SUCCESSORS AND ASSIGNS.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or not. Any future holder of a Note
shall automatically become a party hereto and shall be entitled to the benefits
hereof upon acquiring such Note.

 

SECTION 14. NO OBLIGATION TO EXTEND CREDIT.

 

No provision of this Agreement shall be construed as obligating any Noteholder
to advance monies or otherwise extend credit to the Issuer at any time.

 

SECTION 15. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

SECTION 16. SEVERABILITY OF PROVISIONS.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or the rights of the Noteholders or the Trustee.

  

 

[Remainder of page intentionally left blank; next page is signature page]

 

 
7

--------------------------------------------------------------------------------

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed to
this AGREEMENT by their respective officers thereunto duly authorized, all as of
the day and year first above written.

 

 

 

JPMORGAN CHASE BANK, N.A., in its individual capacity and as Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

Name:

 

 

 

Title:

 

 

  

 

 
8

--------------------------------------------------------------------------------

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

Name:

 

 

 

Title:

Vice President

 

 

 

 
9

--------------------------------------------------------------------------------

 

  

 

 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ 

 

 

Name:

 

 

 

Title:

 

 

 

 